      Case 4:19-cv-05254-TOR     ECF No. 79    filed 07/23/20   PageID.9907 Page 1 of 5




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ANTHONY HAWORTH,
                                                   NO. 4:19-CV-5254-TOR
 8                              Plaintiff,
                                                   ORDER GRANTING MOTION FOR
 9           v.                                    PROTECTIVE ORDER AND
                                                   QUASHING SUBPOENAS
10    WALLA WALLA COUNTY,
      MICHELLE MORALES,
11    individually and in her capacity as an
      employee of Walla Walla County, and
12    JAMES NAGLE, individually and in
      his capacity as an employee of Walla
13    Walla County,

14                              Defendants.

15

16         BEFORE THE COURT is Marcus Goodwater and Kathy Loney’s Motion

17   for Protective Order and Motion to Quash Subpoenas (ECF No. 62). This matter

18   was heard with telephonic oral argument on July 23, 2020. William A. Gilbert

19   appeared on behalf of Plaintiff. Paul J. Triesch appeared on behalf of the third-

20   party witnesses Detective Goodwater and Walla Walla police detective Kathy


        ORDER GRANTING MOTION FOR PROTECTIVE ORDER AND
        QUASHING SUBPOENAS ~ 1
      Case 4:19-cv-05254-TOR      ECF No. 79    filed 07/23/20   PageID.9908 Page 2 of 5




 1   Loney. Heather C. Yakely appeared on behalf of the County of Walla Walla

 2   Defendants. The Court has reviewed the record and files herein, heard oral

 3   argument and is fully informed. For the reasons discussed below, Goodwater and

 4   Loney’s Motion for Protective Order and Motion to Quash Subpoenas (ECF No.

 5   62) is granted.

 6                                    BACKGROUND

 7         This case arises out of events occurring when Defendants, from both the

 8   City and County of Walla Walla, investigated and prosecuted Plaintiff for various

 9   sexual offenses in state criminal proceedings. Plaintiff raises a series of Section

10   1983 claims for alleged violations of his constitutional rights and tort claims under

11   state law. ECF No. 1. On March 19, 2020, Defendants City of Walla Walla,

12   Marcus Goodwater, and Scott Bieber (“the City Defendants”) moved for summary

13   judgment on all of Plaintiff’s claims. ECF No. 19. The remaining County

14   Defendants did not participate in the summary judgment motion. On June 11,

15   2020, the Court granted the City Defendants’ summary judgment motion,

16   dismissed all claims against the City Defendants, and terminated the City of Walla

17   Walla, Marcus Goodwater, and Scott Bieber as defendants in this case. ECF No.

18   58. Shortly thereafter, Plaintiff issued subpoenas for deposition testimony and

19   documents from Marcus Goodwater and Kathy Loney. ECF No. 62 at 3. On June

20


        ORDER GRANTING MOTION FOR PROTECTIVE ORDER AND
        QUASHING SUBPOENAS ~ 2
      Case 4:19-cv-05254-TOR      ECF No. 79    filed 07/23/20   PageID.9909 Page 3 of 5




 1   22, 2020, Goodwater and Loney filed the instant Motion for Protective Order and

 2   to Quash Subpoenas. ECF No. 62.

 3                                      DISCUSSION

 4         Generally, “[p]arties may obtain discovery regarding any nonprivileged

 5   matter that is relevant to any party’s claim or defense and proportional to the needs

 6   of the case, considering the importance of the issues at stake in the action, the

 7   amount in controversy, the parties’ relative access to relevant information, the

 8   parties’ resources, the importance of the discovery in resolving the issues, and

 9   whether the burden or expense of the proposed discovery outweighs its likely

10   benefit. Information within this scope of discovery need not be admissible in

11   evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). It must also be

12   remembered that these rules “should be construed, administered, and employed by

13   the court and the parties to secure the just, speedy, and inexpensive determination

14   of every action and proceeding.” Fed. R. Civ. P. 1.

15         The parties dispute whether the Court’s prior grant of qualified immunity to

16   Goodwater extends to subsequent discovery requested from Goodwater as a non-

17   party witness. Regardless of the qualified immunity issue, Plaintiff’s subpoenas

18   seek extensive discovery on issues that are no longer relevant or proportional to the

19   needs of the case. ECF No. 63-1; Fed. R. Civ. P. 26(b)(1). Plaintiff argues that the

20   requested discovery is necessary to explore issues such as Loney and Goodwater’s


        ORDER GRANTING MOTION FOR PROTECTIVE ORDER AND
        QUASHING SUBPOENAS ~ 3
      Case 4:19-cv-05254-TOR      ECF No. 79    filed 07/23/20   PageID.9910 Page 4 of 5




 1   alleged false testimony, misrepresentations in search warrant applications, and

 2   misconduct surrounding the search of Michael Torrescano’s phone. ECF No. 64 at

 3   3-6. However, the Court has already ruled on several of these issues, including

 4   finding Plaintiff could not substantiate his allegations that Goodwater gave false

 5   testimony, that probable cause existed as a matter of law to initiate and pursue

 6   criminal charges against Plaintiff, and that alleged misconduct surrounding the

 7   search of Michael Torrescano’s phone was not relevant to the alleged violation of

 8   Plaintiff’s rights. ECF No. 58. Plaintiff’s current attempt to seek discovery on

 9   these subjects is neither relevant nor proportional to the needs of the case.

10          Moreover, the current discovery requests are unduly burdensome. Fed. R.

11   Civ. P. 26(b)(1). Plaintiff’s requests that Goodwater and Loney provide all

12   documents related to Plaintiff’s criminal prosecution are likely duplicative of the

13   discovery Plaintiff already received during the criminal proceedings, and thus the

14   burden of the current subpoenas outweigh their benefit. Similarly, Plaintiff has

15   already had the opportunity to cross-examine Goodwater about the criminal

16   proceedings on several occasions.

17          Plaintiff has failed to show that his proposed discovery requests are relevant

18   and material to the remaining issues before the Court.

19   //

20


          ORDER GRANTING MOTION FOR PROTECTIVE ORDER AND
          QUASHING SUBPOENAS ~ 4
      Case 4:19-cv-05254-TOR     ECF No. 79   filed 07/23/20   PageID.9911 Page 5 of 5




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Goodwater and Loney’s Motion for Protective Order and to Quash

 3            Subpoena (ECF No. 62) is GRANTED.

 4         2. Plaintiff’s subpoenas of Goodwater and Loney are QUASHED.

 5         The District Court Executive is directed to enter this Order and furnish

 6   copies to counsel.

 7         DATED July 23, 2020.

 8

 9                                  THOMAS O. RICE
                             Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20


        ORDER GRANTING MOTION FOR PROTECTIVE ORDER AND
        QUASHING SUBPOENAS ~ 5
